Title: From Alexander Hamilton to Elias Boudinot, 7 July 1796
From: Hamilton, Alexander
To: Boudinot, Elias


[New York] July 7. 1796
My dear Sir
You will oblige me by letting me have an Extract from that part of your Mortgage law in New Jersey which regulates the mode of cancelling Mortgages—also an extract from the Registering Book of the usual manner in which entries for cancelling were made about the years 1771, 1772 and 1773—and by informing me whether these Entries have been adjudged conclusive—though the order or certificate of the Mortgage is not to be found, the Mortgage money not paid, and the fact should appear that the Entry was a fraudulent act of the Registering Officer?
Excuse the trouble I give you and use me freely in a like case.
How are your Election prospects? Do not let the discontent with Dayton hazard the main point. ’Tis better by a coalition with him to secure that, though you make some sacrifice of opinion, than to produce a dangerous schism.
Our affairs are critical, and we must be dispassionate and wise.
Yours truly
A. Hamilton
